Citation Nr: 0942737	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-44 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizoaffective disorder, claimed as psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2003 and August 2004 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Phoenix, Arizona.  

The Veteran requested a hearing before the undersigned on his 
December 2004 VA Form 9 substantive appeal.  The Veteran was 
scheduled for a hearing in January 2008, however, the Veteran 
failed to appear, cancel, or reschedule the hearing.    


FINDINGS OF FACT

1.  In a final June 1980 decision, the Board declined to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the June 1980 BVA decision, by itself, or in conjunction 
with the previously considered evidence, does not relate to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The June 1980 Board decision which declined to reopen the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. 
§§ 5103(a), 7103(a), 7104 (West 2002).

2.  The evidence received subsequent to the June 1980 Board 
decision is not new and material and the requirements to 
reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the Veteran with substantially compliant 
notice by letters dated in August 2002, January 2003, March 
2006, and February 2007 and the claim was readjudicated in a 
June 2008 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.  The January 2003 notice letter provided the 
Veteran with the criteria for reopening previously denied 
claims and informed him of the type of evidence necessary to 
substantiate the elements required to establish service 
connection.  

Although the notice letters did not specifically note the 
elements that were found insufficient in the earlier claim, 
the December 2004 statement of the case and October 2007 and 
June 2008 supplemental statements of the case provided the 
Veteran with the relevant regulations as well as an 
explanation of the reason for the denial of the claim.  
Moreover, the record shows that the Veteran has been 
represented by a Veteran's Service Organization and its 
counsel during most of the adjudication of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private outpatient treatment records, multiple 
statements from the Veteran and his representative, Social 
Security Administration records, and assisted the Veteran in 
obtaining evidence.  The Veteran has not been given a VA 
examination in connection with his claim; however, the duty 
to provide a medical examination or obtain a medical opinion 
applies to a claim to reopen only if new and material 
evidence is presented.  38 C.F.R. § 3.159(c)(4).

All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Claim to Reopen

The Veteran is claiming service connection for 
schizoaffective disorder, claimed as psychosis, as a result 
of his time in service.  The RO denied an initial claim of 
service connection for a nervous condition in February 1973 
because there was no evidence of diagnosis or treatment in 
service and no evidence of a psychosis or neurosis.  In a 
June 1980 decision, the Board declined to reopen the claim.  
At that time, the evidence of record demonstrated that the 
Veteran's psychosis was first shown many years after 
discharge from service and there was no evidence that it had 
been incurred in service.  

In August 2002 the Veteran submitted a statement requesting 
entitlement to service connection for psychosis.  The RO 
accepted that statement as a claim to reopen and such request 
was denied in the July 2003 rating.  

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  There was no 
motion for reconsideration and no other exception to finality 
applies.  The June 1980 Board decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100. 

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

As previously noted, the Veteran's claim of service 
connection for a psychiatric condition was denied in February 
1973 and Board declined to reopen the claim in June 1980.  
The evidence associated with the claims file at the time of 
the June 1980 Board decision included service treatment 
records; VA outpatient counseling treatment records dated in 
November 1971 through August 1972; a November 1979 letter 
submitted by T.I., the Veteran's counselor noting a diagnosis 
of schizophrenia; and several lay statements submitted by 
former employers and family members in support of the 
Veteran's claim.  Based on a review of the evidence, the 
Board determined that the record did not demonstrate that the 
Veteran's psychiatric condition was related to service or 
that a psychosis was diagnosed within one year of service, 
and thus the claim to reopen was denied.

Evidence added to the record since the time of the last final 
denial in June 1980 includes an October 1981 VA outpatient 
psychological evaluation; a June 1982 private psychological 
evaluation by J.S. PH.D.; Social Security Administration 
records dated in March 1976 to May 1997; private outpatient 
treatment records dated in September 1999 to November 2004; 
VA outpatient treatment records dated in October 1999 and 
October 2005; and multiple statements from the Veteran. 

While some of the evidence added to the record since June 
1980 is new, in that it was not previously of record, the 
evidence is not material and the claim is not reopened.  The 
claim was last denied in June 1980 due to the absence of 
evidence demonstrating that the Veteran's current psychosis 
is causally related to active service or was manifested 
within one year of separation.  Such evidence remains lacking 
at this time.  The recently-submitted evidence does not 
objectively demonstrate that the Veteran's psychosis is 
related to his time in service or that it was manifested 
within one year of separation; it does not relate to an 
unestablished fact necessary to substantiate the claim.  For 
the same reason, it does not raise a reasonable possibility 
of substantiating the claim.  Thus, the recently submitted 
evidence is not material and the requirements of 38 C.F.R. 
§ 3.156(a) have not been satisfied.  

The aforementioned VA and private psychological evaluations, 
Social Security Administration records, private outpatient 
treatment records, and VA outpatient treatment records 
demonstrate that the Veteran sought treatment for and was 
evaluated for his schizophrenia/schizoaffective disorder, 
however, the evidence does not show that the Veteran's 
current complaints and diagnoses are related to his active 
service.  Furthermore, multiple statements made by the 
Veteran are not material because they only reiterate his 
claim for benefits with regards to his psychiatric disorder. 

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for schizoaffective 
disorder, claimed as psychosis must be denied.  Because the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claims, the benefit-of-the-doubt doctrine is inapplicable.  
Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for schizoaffective disorder, claimed as psychosis 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


